Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-29, drawn to a method of detecting the presence of bacteria.
Group II, claim(s) 30-32, drawn to a method of quantifying the cell expressing a biomarker.
Group III, claim(s) 33-50, drawn to an apparatus for detecting a biomarker.

[Examiner notes that a method or apparatus “of any prior claim” results in a multiple dependent claim (i.e., claim 4, depending on claim 3 and claim 2), which is unacceptable. Correction is advised.]

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a first plate, a second plate, the first and second plate comprising on its inner surface, a sample contact area that is configured to contact a sample, the two 
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ismagilov (US 20120028342; see paragraph 004 disclosing a base and a plate in a closed system with the plate having a substance, and paragraph 0290 disclosing detection of antibodies injected into fluidic path formed by base and plate.)

Therefore the inventions I and II do not form a general inventive concept as they do not share a common special technical feature over the prior art.
Therefore, the technical feature linking the inventions of groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The special technical feature of Group I is considered to be a method comprising: providing a device comprising a first plate and a second plate, the first and/or second plate comprises, an area to contact a sample, depositing the sample onto the area, adding a staining medium comprising a detection agent, compressing the first plate with the second plate to form a thin layer, incubating and detecting a signal. 
The special technical feature of Group II is considered to be a method comprising the steps of: providing a device comprising a first plate and a second plate, one or both of the plates comprises, on its inner surface, a sample contact area that has a binding site, providing one or both the plates comprising a storage site comprising a detection agent, wherein the detection agent is configured to bind to the biomarker, depositing a sample, bringing the two plates to a closed configuration, incubating the deposited liquid sample, quantifying the cells expressing the biomarker by imaging.

Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641